Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
Claims 1-8 are pending in the application.  
All rejections have been withdrawn in view of the present amendment and response. 
The rejections over Lawrence and Bush taken individually have been withdrawn because neither Lawrence nor Bush discloses a composite structure where a nonwoven layer comprises inorganic fibers other than asbestos and a binder in a total amount of 95 wt% or more and the binder in an amount of 1 to 10 wt%.  
The rejection over Waggoner has been overcome in view of the present amendment and response.  Waggoner discloses a porous fibrous structure comprising glass fibers and a binder in a total amount of 95 wt% or more wherein the binder is present in an amount of about 10 wt% or less (column 8, lines 20-25).  Waggoner requires clay as a loading agent to increase the stability of the dispersion (column 8, lines 40-45).  
New grounds of rejections are made in view of newly discovered references to Berdan, II et al. (US 5,983,586) and Schelhorn et al. (US 5,277,955).  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Support for an inorganic fibrous porous body consisting of inorganic fibers other than asbestos is not found in the specification of the claimed invention.  
Support for an inorganic fibrous porous body consisting of inorganic fibers, a surfactant and a binder; or an inorganic fibrous porous body consisting of inorganic fibers and a binder can be found in paragraph 48 of the specification of the claimed invention.  

		
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the apparent Young’s modulus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Substitution of “an apparent Young’s modulus” for -the apparent Young’s modulus- would be deemed necessary to overcome an issue of lack of antecedent basis.  
The same token applies to claims 4 and 5.  Substitution of “a bulk density” for -the bulk density- and “a product of a bulk density and a compressive stress” for -a product of the bulk density and the compressive stress- would be deemed necessary to overcome an issue of lack of antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,277,955 to Schelhorn et al. (hereinafter “Schelhorn”).
Schelhorn discloses an insulation assembly for insulating buildings comprising a polyethylene cover and a low density, binderless mineral fiber mat enclosed in the polyethylene cover (figure 1).  The low density, binderless mineral fiber mat is consisting of glass fibers (column 2, lines 55-60).  Binderless means the absence of the binder (column 3, lines 20-25).  The low density, binderless mineral fiber mat has a density of 0.00481 to 0.008 g/cc with a recovery ratio of at least 6:1 (column 2, lines 60-65; column 3, lines 5-10).  The final thickness of the expanded insulation assembly is at least 6 times the thickness of the assembly in its compressed or shipping state (column 4, lines 30-40).   That is, the insulation assembly has the recovery ratio of at least 83% when compressed at normal temperature at a compression ratio of 83%.  
 Schelhorn does not explicitly disclose the insulation assembly that is a soundproofing material.  However, it appears that the insulation assembly meets all structural limitations and chemistry required by the claim.  
The insulation assembly for insulating buildings comprises a polyethylene cover and a low density, binderless mineral fiber mat enclosed in the polyethylene cover (figure 1).  The low density, binderless mineral fiber mat is consisting of glass fibers (column 2, lines 55-60).  Binderless means the absence of the binder (column 3, lines 20-25).  The low density, binderless mineral fiber mat has a density of 0.00481 to 0.008 g/cc with a recovery ratio of at least 6:1 (column 2, lines 60-65; column 3, lines 5-10).  The final thickness of the expanded insulation assembly is at least 6 times the thickness of the assembly in its compressed or shipping state (column 4, lines 30-40).   That is, the insulation assembly has the recovery ratio of at least 83% when compressed at normal temperature at a compression ratio of 83%.  
The examiner takes the position that a soundproofing material would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
	
Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0273705 to Lawrence et al. (hereinafter “Lawrence”) in view of US 5,983,586 to Berdan, II et al. (hereinafter “Berdan”). 
Lawrence discloses a composite structure comprising a nonwoven layer and a foam layer immobilized to the nonwoven layer such that the fibers of the nonwoven layer are inserted through the foam using needle punching (paragraphs 43 and 66).  The nonwoven layer comprises glass fibers, having pores with an average pore size of from 300 to 1000 microns within the claimed range (paragraphs 26 and 43).  The nonwoven layer comprises a foam material having a density of at least 0.008 g/cc (paragraph 36).  In some cases, the density of the foam is no more than about 0.02 g/cc (paragraph 39).  As such, the foam layer has a density of from 0.008 to 0.02 g/cc within the claimed range.  The fibers comprise plant fibers, glass fibers, or carbon fibers (paragraph 43).  This is a clear indication that the nonwoven layer can be made of glass fibers.  In particular, the non-woven layer can include two different types of fibers: first fibers comprising glass fibers, and second fibers comprising polyester (paragraph 16).  The composite structure is devoid of asbestos fibers.  
The composite structure further has a relatively high degree of soundproofing with at least 80% of the sound at a frequency of 500 Hz being absorbed by the composite structure (paragraph 59).  The composite structure causes a reduction in acoustic transmission for a sound wave of about 500 Hz of about 40 dB or more (paragraph 60).  The composite structure reads on the claimed inorganic fibrous porous body.  
As a flow resistivity is dictated by the bulk density, it is not seen that the claimed flow resistivity could not be present as the bulk density is within the claimed range.  
Lawrence discloses the non-woven layer comprising binder fibers (paragraph 65).  Lawrence does not explicitly disclose a content of the binder fibers and a combined content of the binder fibers and glass fibers in the non-woven layer.   
Berdan, however, discloses a fibrous insulation for use in acoustic insulation cavities in buildings comprising mineral fibers in an amount of 90 to 99 wt% and organic material in the form of organic fibers and organic particles in an amount of 1 to 10 wt% (abstract, and column 5, lines 65-67).  The fibrous insulation has a recovery ratio of at least 6 to 1 or at least 83% at a compression ratio of 83% and a density of from 0.0032 to 0.032 g/cc (column 3, lines 45-50; and column 11, lines 25-30).   The fibrous insulation is free of clay minerals (example 1).  
The organic material comprises a mixture of polypropylene fibers and modified polypropylene fibers as thermoplastic binder fibers (column 8, lines 45-60).  The thermoplastic binder fibers can be included in the fibrous insulation in an amount of 5 to 30 wt% based on the weight of the organic material, or 0.05 to 3 wt% based on the weight of the fibrous insulation.  Therefore, the combined content of the mineral fibers and the binder fibers would be in the range of from 93 to 99.05 wt% overlapping the claimed range. 
Berdan does not explicitly disclose the fibrous insulation comprising the mineral fibers and binder in a total amount of 95% or more, and the binder in an amount of 1 to 10 wt%.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the combined content of the mineral fibers and thermoplastic binder fibers, and the content of the thermoplastic binder fibers will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the combined content of the mineral fibers and thermoplastic binder fibers, and the content of the thermoplastic binder fibers are critical or provide unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the combined content of the mineral fibers and thermoplastic binder fibers, and the content of the thermoplastic binder fibers in the ranges instantly claimed motivated by the desire to provide a fibrous insulation having good thermal properties, good product integrity, low irritation and good handability.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 6, Lawrence discloses that the fibers comprise plant fibers, glass fibers, or carbon fibers (paragraph 43).  This is a clear indication that the nonwoven layer can be made of glass fibers.  In particular, the non-woven layer can include two different types of fibers: first fibers comprising glass fibers, and second fibers comprising polyester (paragraph 16).  
As to claim 8, Lawrence discloses that the composite structure further comprises a protective layer, or a backing layer to provide structural support, flexibility, and/or flame resistance (paragraph 62).  

Lawrence does not disclose the combined content of inorganic fibers and a binder as well as the content of the binder.  However, new combined teachings of Lawrence and Berdan suggest the claimed invention.  

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0273705 to Lawrence et al. (hereinafter “Lawrence”) in view of US 3,006,805 to Waggoner (hereinafter “Waggoner”).
Lawrence discloses a composite structure comprising a nonwoven layer and a foam layer immobilized to the nonwoven layer such that the fibers of the nonwoven layer are inserted through the foam using needle punching (paragraphs 43 and 66).  The nonwoven layer comprises glass fibers, having pores with an average pore size of from 300 to 1000 microns within the claimed range (paragraphs 26 and 43).  The nonwoven layer comprises a foam material having a density of at least 0.008 g/cc (paragraph 36).  In some cases, the density of the foam is no more than about 0.02 g/cc (paragraph 39).  As such, the foam layer has a density of from 0.008 to 0.02 g/cc within the claimed range.  The fibers comprise plant fibers, glass fibers, or carbon fibers (paragraph 43).  This is a clear indication that the nonwoven layer can be made of glass fibers.  In particular, the non-woven layer can include two different types of fibers: first fibers comprising glass fibers, and second fibers comprising polyester (paragraph 16).  The composite structure is devoid of asbestos fibers.  
The composite structure further has a relatively high degree of soundproofing with at least 80% of the sound at a frequency of 500 Hz being absorbed by the composite structure (paragraph 59).  The composite structure causes a reduction in acoustic transmission for a sound wave of about 500 Hz of about 40 dB or more (paragraph 60).  The composite structure reads on the claimed inorganic fibrous porous body.  
As a flow resistivity is dictated by the bulk density, it is not seen that the claimed flow resistivity could not be present as the bulk density is within the claimed range.  
Lawrence discloses the non-woven layer comprising binder fibers (paragraph 65).  Lawrence does not explicitly disclose a content of the binder fibers and a combined content of the binder fibers and glass fibers in the non-woven layer.   
  Waggoner, however, discloses a porous fibrous structure comprising glass fibers and a binder in a total amount of 95 wt% or more wherein the binder is present in an amount of about 10 wt% or less (column 8, lines 20-25).  The porous fibrous structure shown in example 2 contains about 93 wt% of glass fibers and 6 wt% kraft pulp binder meeting the claimed limitation.   The binder that includes cellulosic fibers ties the glass fibers together (column 3, lines 50-55, column 5, lines 20-30).  The porous fibrous structure is useful as a sound insulation material (column 4, lines 15-20 and 25-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the binder fibers of the non-woven layer disclosed in Lawrence in an amount disclosed in Waggoner motivated by the desire to enhance the bonding strength between the fibers.  
As to claim 6, Lawrence discloses that the non-woven layer includes two different types of fibers: first fibers comprising glass fibers, and second fibers comprising polyester (paragraph 16).  
As to claim 8, Lawrence discloses that the composite structure further comprises a protective layer, or a backing layer to provide structural support, flexibility, and/or flame resistance (paragraph 62).  

Lawrence does not disclose the combined content of inorganic fibers and a binder as well as the content of the binder.  However, new combined teachings of Lawrence and Waggoner suggest the claimed invention.  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,983,586 to Berdan, II et al. (hereinafter “Berdan”).
Berdan discloses a fibrous insulation for use in acoustic insulation cavities in buildings comprising mineral fibers in an amount of 90 to 99 wt% and organic material in the form of organic fibers and organic particles in an amount of 1 to 10 wt% (abstract, and column 5, lines 65-67).  The fibrous insulation has a recovery ratio of at least 6 to 1 or at least 83% and a density of from 0.0032 to 0.032 g/cc (column 3, lines 45-50; and column 11, lines 25-30).   The fibrous insulation is free of clay minerals (example 1).  
The organic material comprises a mixture of polypropylene fibers and modified polypropylene fibers as thermoplastic binder fibers (column 8, lines 45-60).  The thermoplastic binder fibers can be included in the fibrous insulation in an amount of 5 to 30 wt% based on the weight of the organic material, or 0.05 to 3 wt% based on the weight of the fibrous insulation.  Therefore, the total amount of the mineral fibers and the binder fibers would be 93 to 99.05 wt% overlapping the claimed range. 
Berdan does not explicitly disclose the fibrous insulation comprising the mineral fibers and binder in a total amount of 98% or more, and the binder in an amount of 1 to 10 wt%.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Differences in the contents of the mineral fibers and thermoplastic binder fibers will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the contents of the mineral fibers and thermoplastic binder fibers are critical or provide unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the contents of the mineral fibers and thermoplastic binder fibers in the ranges instantly claimed motivated by the desire to provide a fibrous insulation having good thermal properties, good product integrity, low irritation and good handability.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Berdan does not explicitly disclose the fibrous insulation having a compressive stress when compressed at normal temperature at a compression ratio of 80% of 0.1 MPa or less as well as an apparent Young’s modulus when compressed at normal temperature at a compression ratio of 80% of 1MPa or less.  
However, it appears that the fibrous insulation is made of the same composition as the claimed soundproofing material.  The fibrous insulation for use in acoustic insulation cavities in buildings comprises mineral fibers in an amount of 90 to 99 wt% and organic material in the form of organic fibers and organic particles in an amount of 1 to 10 wt% (abstract, and column 5, lines 65-67).  The fibrous insulation has a density ranging from 0.0032 to 0.032 g/cc within the claimed range, and a recovery ratio of at least 83% when compressed at normal temperature at compression ratio of 83% within the claimed range. 
The fibrous insulation is free of clay minerals (example 1).  
Therefore, it is not seen that the compressive stress when compressed at normal temperature at a compression ratio of 80% of 0.1 MPa or less as well as the apparent Young’s modulus when compressed at normal temperature at a compression ratio of 80% of 1MPa or less could not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 4, the fibrous insulation has a density of from 0.0032 to 0.032 g/cc within the claimed ranges (column 11, lines 25-30).   
As to claim 5, Berdan does not explicitly disclose a product of the bulk density and the compressive stress of the fibrous insulation when compressed at normal temperature at a compression ratio of 40 to 80% is 0.3 or less.  
However, it appears that the fibrous insulation is made of the same composition as the claimed soundproofing material disclosed in Applicant’s disclosure. 
The fibrous insulation for use in acoustic insulation cavities in buildings comprises mineral fibers in an amount of 90 to 99 wt% and organic material in the form of organic fibers and organic particles in an amount of 1 to 10 wt% (abstract, and column 5, lines 65-67).  The fibrous insulation has a density ranging from 0.0032 to 0.032 g/cc within the claimed range, and a recovery ratio of at least 83% when compressed at normal temperature at compression ratio of 83% within the claimed range. 
The fibrous insulation is free of clay minerals (example 1).  
Therefore, it is not seen that a product of the bulk density and the compressive stress of the fibrous insulation when compressed at normal temperature at a compression ratio of 40 to 80% is 0.3 or less could not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788